Bell, Justice,
dissenting. The question certified by the Court of Appeals should be answered in the affirmative; that is to say, that the motor common carrier has the right, under the facts stated, in the question, to review the judgment or order of the public-service commission, revoking the carrier’s certificate of public convenience and necessity, through the medium of a writ of certiorari issued by the superior court having jurisdiction. The constitution of the State of Georgia provides that the superior courts “shall have power to correct errors in inferior judicatories by writ of certiorari, which shall only issue on the sanction of the judge, and said courts and the judges thereof shall have power to issue writs of mandamus, prohibition, scire facias, and all other writs that may be necessary for carrying their powers fully into effect, and shall have such other powers as are or may *91be conferred on them by law.” Code of 1933, § 2-3205. Section 19-101 of that Code provides: “The writ of certiorari shall lie for the correction of errors committed by justices of the peace, corporation courts or councils, or any inferior judicatory, or any person exercising judicial powers, including the ordinary, except in cases touching the prohate of wills, granting letters testamentary and of administration; also from the Supreme Court to the Court of Appeals, as provided by section 2-3009.” The principal matter for consideration here is whether the public-service commission was acting in a judicial or quasi-judicial capacity in revoking the carrier’s certificate. The act of August '27, 1931, contained the following provisions: “(a) No motor common carrier shall, after this act goes into effect, except as hereinafter provided, operate without first obtaining from the commission, after hearing under the provisions of this act, a certificate of public convenience and necessity, pursuant to findings to the effect that the public interest requires such operation, (b) The commission may issue the certificate prayed for, or issue it for the partial exercise of the privilege sought; and may attach to the exercise of the rights granted by such certificate such terms and conditions as in its judgment the public interest may require, (c) All certificates of public convenience and necessity granted under the motor-carrier act of 1929 or the motor-carrier act of 1931 shall continue in force and effect until revoked by the commission or surrendered by the holders. (d) The commission may, at any time after notice and opportunity to be heard and for reasonable cause, suspend, revoke, alter, or amend any certificate issued under this act or the motor-carriers act of 1929 or the motor-carriers act of 1931, if it shall be made to appear that the holder of the certificate has wilfully violated or refused to observe any of the lawful and reasonable orders, rules, or regulations prescribed by the commission or any of the provisions of this act or any other law of this State regulating and/or taxing motor-vehicles, or if in the ■ opinion of the commission the holder of the certificate is not furnishing adequate service, or if the continuance of said certificate in its original form is incompatible with the public interests. If and when the commission shall undertake to revoke or modify one or more certificates on account of the public interests on the ground that *92the traffic conditions are such as not to justify the number of motor carriers which have been granted certificates over the route or routes in question, the preference shall be given to certificates in order of the time of their issuance, so that those which have been issued later in point of time shall, other things being equal, be canceled rather than those issued earlier in point of time, (e) Any such certificate may be transferred or hypothecated upon application to and approval by the commission, and not otherwise.” Ga. L. 1931, pp. 200-201. “Nothing in this or any previous act of the General Assembly shall ever be construed to vest in the owner or holder or assignee of any certificate of public convenience and necessity any vested right to use the public roads of this State, and shall never be construed to give to any motor common carrier any perpetual franchise over such public roads.” Ga. L. 1931, pp. 199, 211. The same act further provided: “In all respects in which the commission has power and authority under this act, proceedings may be instituted, complaints made and filed with it, process issued, hearings held, opinions, orders, and decisions made and filed; and any final order may be reviewed in any court of competent jurisdiction of. this State under the conditions and subject to the limitations as now prescribed by law as relates to the Georgia Public-Service Commission.” Ga. L. 1931, p. 206, § 16.
It is to be noted that the commission is given power to suspend, revoke, or amend a motor carrier’s certificate “if in the opinion of the commission the holder of the certificate is not furnishing adequate service.” To determine the question of whether adequate service was rendered, a citation was issued, a hearing was had, and evidence was introduced; whereupon an order revoking and canceling the certificate was entered. In discussing the remedy of certiorari as applied to municipal councils, this court has said: “The duties of a municipal council are varied. Some are merely' ministerial, some are legislative, some are executive; but there are still others which are judicial in their nature, and the determination of where the legislative or ministerial duty ends and where the judicial duty begins is often attended with extreme difficulty. Harris on Certiorari, § 48. Where the duty is purely ministerial, or purely legislative, the error can not be corrected by certiorari. But where the duty imposed upon the municipal council clearly *93requires the exercise of judicial powers, or even the exercise of quasi-judicial powers, the general rule is that an error committed may be reviewed on certiorari.” Carr v. Augusta, 124 Ga. 116 (supra). Where a municipal council had the right to remove a policeman without or with a trial, but proceeded under the latter method, the judgment of removal could be reviewed on certiorari, although if the council had pursued the former method their action would have been taken in the exercise of their executive functions, and not subject to review on certiorari. Asbell v. Brunswick, 80 Ga. 503 (supra). In Mayor &c. of Macon v. Shaw, 16 Ga. 172, it was held that “The Mayor and City Council of Macon, in accusing, trying and dismissing their marshal, under and by authority of their charter and ordinances, upon a charge of malpractice in office, or neglect of duty, by gambling in said city, were acting in the character of .a judicatory, in the sense in which that term is used in the constitution of our State; and the writ of certiorari to the superior court lies in such a case.” In Gill v. Brunswick, 118 Ga. 85 (supra), this court ruled as follows: “It was in legislative contemplation that the mayor and aldermen of the City of Brunswick should act in a judicial capacity when exercising the power conferred upon them by the act of November 28, 1900, to dismiss from service all officers and members of the police force of the city who should be guilty of conduct which that act declares shall constitute cause for removal from office. See Acts of 1900, p. 240. A trial conducted in accordance with the terms of a statute of this character is a quasi-criminal proceeding, and the writ of certiorari lies to review the rulings and findings of such a corporation court.” In Tibbs v. Atlanta, 125 Ga. 18 (supra), it was held that a proceeding before the board of police commissioners, discharging a policeman after trial in the manner prescribed by the law creating this board, was quasi-judicial in its nature, and the judgment of the board was subject to review by certiorari, like any other tribunal exercising judicial functions. In Leathers v. Furr, 62 Ga. 421, this court held that certiorari would lie to review an order of county commissioners to open a private way. In Ballard v. Jones, 148 Ga. 513 (supra), it was held that in an application to county commissioners for a new public road, a landowner whose land is sought to be taken for that purpose may urge before the com*94missioners any legal objection to establishing the road, and the judgment of the commissioners is reviewable by certiorari. See also Atlanta & West Point R. Co. v. Redwine, 123 Ga. 736 (supra), and cases there cited. In Mutual Light & Water Co. v. Brunswick, 158 Ga. 677 (124 S. E. 178), the question was whether the writ of certiorari would lie to review an order of the public-service commission lowering the rates of a water and light company, and it was held that the writ would not lie in such case. In the opinion, however, it was said: “The real test as to the legisla-, tive or judicial character of the proceeding is not to be found in the fact of a hearing being afforded, but depends upon the subject of the inquiry — whether it is as to rates that shall be charged in the future, or whether it is as to a charge for violation of some rule already in existence. It is legislative to make a rule for future conduct, and judicial to punish for infraction of, or to enforce, an existing rule.” See also, in this connection, Daniels v. Commissioners of Pilotage, 147 Ga. 295 (supra), City of Atlanta v. Georgia Railway & Power Co., 149 Ga. 411, 415 (100 S. E. 442); City of Atlanta v. Blackman Health Resort, 153 Ga. 499, 508 (supra); Ruff v. Phillips, 50 Ga. 130.
The certificate involved in the instant case represented an existing franchise and was a thing of present or potential value to the carrier, even though it may have granted a mere privilege as distinguished from a property right. The. statute itself, in one section, refers to “the rights granted by such certificate.” In Carr v. Augusta, supra, it was recognized that a city license to sell liquor did not invest the holder with a property right; and yet it was held that the municipal council, in determining whether the evidence was sufficient to authorize a revocation under the terms of a certain ordinance, was acting in a judicial capacity, and its judgment was subject to review on certiorari. It seems that wherever the question has been presented the courts have generally held that certiorari would lie in a case like the present. This view has been taken in the following decisions relating to bodies similar to the Georgia Public-Service Commission: Gulf &c. Railroad Co. v. Adams, 85 Miss. 772 (38 So. 348); State ex rel. Atty.-Gen. v. Railroad Commission, 109 Ark. 100 (158 S. W. 1076); Reynolds Taxi Co. v. Hudson, 103 W. Va. 173 (136 S. E. 833); Florida Motor Lines v. Railroad Commissioners, *95100 Fla. 538 (129 So. 876). See also Jarman v. Board, 345 Ill. 248 (178 N. E. 91, 77 A. L. R. 1350). The courts of New York, declining to follow the reasoning in Prentis v. Atlantic Coast Line, 211 U. S. 210 (quoted in Mutual Light &c. Co. v. Brunswick, supra), have gone further than this court has consented to go in sustaining the writ. See People ex rel. Joline v. Willcox, 194 N. Y. 383 (87 N. E. 517); People ex rel. N. Y. C. R. Co. v. Public-Service Commission, 195 N. Y. 157 (88 N. E. 261). It has been held that the writ would not lie to review: the action of a civil-service commission in holding examinations and declaring percentages of candidates (Cook v. Civil-Service Commission, 160 Cal. 589, 117 Pac. 663); the examination of an applicant for a license as teacher in a public school (In re Walker v. Maxwell, 68 App. Div. 196, 74 N. Y. Supp. 94); an order of the Interstate-Commerce Commission refusing to award a reparation for unauthorized charges by a carrier (Southern Transportation Co. v. Interstate Commerce Com., 61 App. D. C. 284 (61 Fed. (2d.) 925); an order of the Postmaster-General directing a postmaster not to deliver mail to named persons found after notice and hearing to have been using the mails tó defraud (Degge v. Hitchcock, 229 U. S. 162, supra), and in Owners of Lands v. People, 113 Ill. 296 (supra), it was held that a- drainage commission did not act judicially in making a special assessment. Cf. Bower v. Bainbridge, 116 Ga. 794 (supra). These and similar eases do not support the view that certiorari would not lie in the case at bar. Such cases differ from the present case, either in the character of the orders under consideration or in the nature of the: ■ tribunals from which they emanated, or in both of such particulars.
If it be true that a test of the applicability of the writ is whether the order or decision is conclusive and could be pleaded as res judicata (cf. Degge v. Hitchcock, supra), an order revoking a certificate of public convenience and'necessity, because of an alleged default of the holder, and after notice and hearing according to statute, would amount to a .judgment concluding the holder upon that issue. This would seem to be the necessary consequence, in view of the statute as to the-power of the public-service commission and the procedure to be followed in such case. The result is not different because there may have been no adversary party in the ordinary sense of the term., Mayor &c. of Savannah v. *96Monroe, 22 Ga. App. 285 (2) (96 S. E. 500), and cit. On principle, however, the ultimate test is not whether the order or decision is conclusive, but is whether it is judicial in character. This must be so, because if it is judicial in nature, it necessarily becomes binding and conclusive upon the issues so adjudicated; whereas if it is non-judicial, certiorari will not review it, regardless of its possible force, or lack of force, as a conclusive determination. Crowell v. Benson, 285 U. S. 22 (supra); 11 C. J. 120, § 67; 34 C. J. 874-880, §§ 1284-1287. The following statement appears in 5 R. C. L. 258, § 10: “It seems to be fairly well settled that judicial action is an adjudication upon the rights of parties who in general appear or are brought before the tribunal by notice or process, and upon whose claims some decision or judgment is rendered. It implies impartiality, disinterestedness, a weighing of adverse claims, and is inconsistent with discretion on the one hand— for the tribunal must decide according to law and the rights of parties — or with dictation on the other; for in the first instance it must exercise its own judgment under the law, and not act under a mandate from another power. The tribunal is not always surrounded with the machinery of a court, nor will such machinery necessarily make its action judicial. The distinction between legislative or ministerial functions is difficult to point out. What is a judicial function does not depend solely upon the mental operation by which it- is performed or the importance of the act. In solving this question, due regard must be had to the organic law of the State and the division of powers of government. It is not enough to make a function judicial that it requires discretion, deliberation, thought, and judgment. It must be the exercise of discretion and judgment within that subdivision of the sovereign power which belongs to the judiciary, or, at least, which does not belong to the legislative or executive department. If the matter in respect to which it is exercised belong to either of the two last-named departments of government, it is not judicial. Whenever an act determines a question of right or obligation, or of property, as the foundation upon which it proceeds, such an act is to that extent judicial.” On comparison, this statement appears to have been carefully developed from the cited decisions, to which might be added the Sinking-Fund Cases, 96 U. S. 700 (25 L. ed. 496), where it was said: “The distinction between a judicial and a legislative *97act is well defined. Tlie one determines what the law is and what the rights of the parties are, with reference to transactions already had; the other prescribes what the- law shall be in future cases arising under it. Wherever an act undertakes to determine a question of right or obligation, or of próperty, as the foundation upon which it proceeds, such act is to that extent a judicial one.” See also Imperial Water Co. v. Board of Supervisors of Imperial County, 162 Cal. 14 (3) (120 Pac. 780, 782); 11 C. J. 121, § 68; Wood on Legal Remedies (1880), 194-218.
In Southern Transportation Co. v. Interstate Commerce Com., supra, the court said: “The power to make an order of reparation, such as the appellants seek in the present proceeding, is a statutory power not known to the common law. In creating and reposing this power in the commission, Congress clearly intended that only that-body exercise the same. For a court to undertake to exercise this power through the commission by compulsory order, whether injunction, mandamus, prohibition, or certiorari, would amount to an assumption by the court of a statutory power conferred solely upon the commission and not upon the courts.” This line of reasoning could not be applied in the case at bar, under the constitution and laws of this State, including-the statutes designating the powers and functions of the public-service commission. The act of August 27, 1931, expressly provides that any final order of the commission may “be reviewed” in any court of competent jurisdiction, subject to existing laws. While this provision may have added nothing in the way of remedy to the existing law, it is yet a positive statement by the lawmaking body that the acts of the commission shall not be wholly free from revision by the courts. The act distinctly malíes it the duty of the courts to pass upon orders of the commission in some cases. The class of cases, however, is not defined, nor is the method of review stated. It may be that the portion of the act just referred to would not apply at all in some instances (Code of 1933, § 2-123), and that in those cases to which it is applicable the remedy would vary according to the nature of the order drawn in question. Jackson v. State Highway Department, 164 Ga. 434 (4) (138 S. E. 847); VanValkenburg v. Stone, 172 Ga. 642 (158 S. E. 419). Since the legislature has expressly declared that the orders of the commission shall be subject to 'review by the courts under some conditions, why can *98it be of any great importance whether such review should be had by a suit in equity instead of certiorari? A court of equity is fundamentally the more reluctant to act, and never assumes jurisdiction when there is an equally efficient remedy available at law. The statutes do not coniine the judicial review to cases in which the commission has acted capriciously or arbitrarily. The word “review” in its ordinary legal signification means a judicial reexamination, as of the proceedings of a lower tribunal by a higher. This is its .meaning in this statute as applied to such proceedings, if any, as may be judicial or quasi-judicial in character. If the order now in question is not possessed of that quality, then it would seem on principle that none such can ever be passed by the public-service commission. But what of the provision that in all matters within the sphere of the commission’s authority, “proceedings may be instituted, complaints made and filed with it, process issued, hearings held, opinion's, orders, and decisions made and filed”? Does this not imply that the commission may act judicially in some matters ? Again, as to the revocation of a certificate, it is provided in effect that any such action must be based upon reasonable cause, and that the carrier shall first ,be given notice and opportunity to be heard. Such action certainly is not legislative, and it would seem to be more than administrative. If it is not a judicial proceeding, a more striking similarity could hardly be exhibited. It is generally held that public-service commissions may act judicially in some cases; and this seems to be implied in the majority opinion.Stress, however, is laid upon the fact that the carrier was charged with the violation of no existing rule of the commission, but was cited merely for an alleged abandonment of passenger service. The statute under construction draws no such distinction; and this difference in the facts does not alter the nature of the case or the quality of the order of revocation, as related to the franchise previously granted. Nor does the statute contain any language to indicate that one method of review may be adopted where the commission acts upon its “ opinion,” but that a different remedy must be employed where the order is based upon a finding or determination of facts, as distinguished from a mere opinion. If the order is judicial in the latter case, it is so in the former, and the result to the carrier is the same in both cases.
The right of certiorari is a constitutional right, and by express *99statute it has been made applicable to “any inferior judicatory, or any person exercising judicial powers.” Tt appears from the question certified that the public-service commission conducted a trial in accordance with statute; and in view of the subject-matter and the issue involved, the proceeding was judicial in character, and the commission was acting in the capacity of an inferior judicatory. Under the constitution and laws of this State, the writer can not escape the conclusion that the quéstion certified should be answered in the affirmative. Chief Justice Eussell concurs in this dissent. ■